Case: 1:19-cv-02103-SO Doc #: 24 Filed: 11/27/19 1 of 4. PagelD #: 222

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
BRYAN ANTHONY REO, Case No. 1:19-CV-02103-SO
Plaintiff Judge Solomon Oliver, Jr.
riLES
V.
MARTIN LINDSTEDT,

Defendant.

 

 

 

DEFENDANTS’ MOTION FOR GOOD CAUSE (853 MILES PLUS HAVING TO TAKE
CARE OF ELDERLY DOMESTIC PARTNER) TO PARTICIPATE VIA TELEPHONE
FOR CASE MANAGEMENT CONFERENCE SCHEDULED IN JUDGE OLIVER’S
CHAMBERS FRIDAY, DEC. 13, 2019 AT 3:00PM

 

Defendant Pastor Martin Lindstedt makes this Motion for leave to participate via telephone or
Skype conference call for the Case Management Conference scheduled in Judge Oliver’s Chambers

Friday, Dec. 13", 2019 at 3:00 pm. Local Rule 16.3 (b)(1) states as follows:

(b) Case Management Conference. (1) The Judicial Officer shall conduct the Case Management
Conference. Lead counsel of record must participate in the Conference and parties must attend
unless, upon motion with good cause shown or upon its own motion, the Judicial Officer allows
the parties to be available for telephonic communication. Counsel, upon good cause shown, may
seek leave to participate by telephone.

Defendant Pastor Martin Lindstedt lives according to Google Maps 853 miles from
Granby to downtown Cleveland. Driving up by myself in Defendant’s small car takes 18 hours
and costs in gasoline, motels, and sundry expenses $500 or $700 if using van. In addition it takes
four days to drive up there and back and Pastor Lindstedt is the caregiver for his elderly domestic

partner Roxie Fausnaught who has a broken hip and has been bed-bound for 6 years and is

diabetic. Having Roxie taken care of by her daughter costs $20 per day and her daughter doesn’t
Case: 1:19-cv-02103-SO Doc #: 24 Filed: 11/27/19 2 of 4. PagelD #: 223

do as good a job as does Defendant in taking care of her mother. This conference shouldn’t take
more than a half hour to an hour. Bryan Reo and Pastor Lindstedt only took a half hour to come
to a disagreement with each other on 21 November 2019. We each will submit a different report
saying that Bryan Reo wants an expedited trial schedule and Pastor Lindstedt wants a standard
trial schedule to make discovery of Bryan Reo. But the judge will make the decision from
information presented between these two parties each whom hate the other. Distance between the
parties not being in the same room will actually be more conducive to stability and taking care of
business, as opposed to having to deal with both parties in person.

Bryan Reo was able to make a scheduling conference in his first federal lawsuit against
Pastor Lindstedt when the case was transferred to Springfield Missouri. The Magistrate Judge
was located in Jefferson City, Pastor Lindstedt in Granby Missouri 200 miles away, and Bryan
Reo in Mentor Ohio 600 miles away or so. The conference call was recorded by the magistrate
judge, who made the point that both parties hated each other back in Feb. 2015. See Exhibit 1

Bryan Reo asked for all manner of stuff at that Conference Call, like having an attorney
appointed for his civil litigation against Pastor Lindstedt, and including permission to file
Electronically / ECF. Pastor Lindstedt did not make any objection to Bryan Reo being able to
proceed inexpensively and timely in his litigation electronically as opposed to using the US Mail
in his filings, which as today, was full of Motions to Strike. As today, Pastor Lindstedt didn’t
initiate much of anything during Bryan Reo litigation; almost all of Pastor Lindstedt’s responses
were defensive in nature. On the other hand, Bryan Reo wants to beggar Pastor Lindstedt
defending himself while taking his inheritance under color of law in a foreign court 850 miles
away. Therefore, Pastor Lindstedt again requests as a defensive and timely manner unconstrained

by time and distance exactly what Bryan Reo requested and got back in 2015 in the Western
Case: 1:19-cv-02103-SO Doc #: 24 Filed: 11/27/19 3 of 4. PagelD #: 224

District of Missouri — being able to call in conferences via telephone and defensive Electronic
Case Filing in litigation initiated from hundreds of miles away by Bryan Reo.

The Exhibit #1 Docket Sheet on Reo v. Lindstedt 14-cv-05093 before Western
Magistrate Judge Matthew Whitworth is much like the situation today. Bryan Reo, a non-white
anti-racial activist posing as a White Supremacist was suing Pastor Lindstedt as a defendant for
publishing a public Facebook profile picture under the Digital Millennium CopyRight Act and
for defaming / making fun of Bryan Reo. Reo would file motion after motion pointing out Pastor
Lindstedt was an Aryan Nations pastor and Christian Identity White Supremacist of unparalleled
racism. At the time Judge Whitworth was dealing with some stupid drunken 21 year old
allegedly in some Aryan Nations faction plotting to shoot President Obama in Kansas City. By
putting up no objections to Bryan Reo being able to file electronically and appear at pre-Trial
Conferences via telephone eventually the federal judge ruled Bryan Reo’s federal case was
frivolous so Bryan Reo filed in Lake County Ohio and before a biased judge and jury won the
exact same case dismissed in federal court. Pastor Lindstedt is hoping for much the same result
in this case five years later that this Bryan Reo looting operation will fall apart from its own
contradictions before Bryan Reo succeeds in bankrupting Pastor Lindstedt and his Church.

Hail Victory!!!

 

fast CT)

 

MN wD Ze Zr

Pastor Martin Lindstedt, Defendant &

 

The Church of Jesus Christ Christian / Aryan Nations of Missouri
338 Rabbit Track Road, Granby Missouri 64844 (Tel #) 417-472-6901

(pastorlindstedt@gmail.com)

Exhibit #1: February 2015 Docket sheet regarding Telephone Scheduling Conferences, Bryan Reo v.
Martin Lindstedt, 14-cv-05093-MJW (Western District of Missouri 2015)

3
Case: 1:19-cv-02103-SO Doc #: 24 Filed: 11/27/19 4 of 4. PagelD #: 225

Certificate of Service

I, Pastor Martin Lindstedt do hereby certify that a true and genuine copy of the foregoing has
been dispatched by United States mail on 23 November 2019 to Plaintiff Bryan Reo at:

Plaintiff Attorney Bryan Reo, 7143 Rippling Brook Lane, P.O. Box 5100, Mentor Ohio 44061
